Exhibit 10.4

ANALOGIC CORPORATION

SEVERANCE PLAN FOR MANAGEMENT EMPLOYEES

 

 

As Amended and Restated, Effective As Of

December 31, 2008



--------------------------------------------------------------------------------

ANALOGIC CORPORATION

SEVERANCE PLAN FOR MANAGEMENT EMPLOYEES

 

 

TABLE OF CONTENTS

 

 

 

          Page

ARTICLE I - PURPOSE

   1

ARTICLE II - DEFINITIONS

   1

2.1

   “COMPENSATION”    1

2.2

   “CAUSE” OR “FOR CAUSE”    1

2.3

   “CODE”    2

2.4

   “ELIGIBLE MANAGEMENT EMPLOYEE”    2

2.5

   “EMPLOYEE”    2

2.6

   “EMPLOYER”    2

2.7

   “ERISA”    2

2.8

   “JOB ELIMINATION”    2

2.9

   “NOTICE OF JOB ELIMINATION”    3

2.10

   “NOTICE PERIOD”    3

2.11

   “NOTICE PERIOD DATE”    3

2.12

   “PARTICIPANT”    3

2.13

   “PARTICIPATING EMPLOYER”    3

2.14

   “PAYMENT COMMENCEMENT DATE”    3

2.15

   “PLAN”    3

2.16

   “PLAN ADMINISTRATOR”    4

2.17

   “PLAN YEAR”    4

2.18

   “RETURN DATE”    4

2.19

   “REVOCATION PERIOD”    4

2.20

   “SEVERANCE AGREEMENT”    5

2.21

   “SEVERANCE BENEFITS”    5

2.22

   “SEVERANCE PERIOD”    5

2.23

   “TERMINATION DATE”    5

2.24

   “VOLUNTARY SEPARATION PROGRAM”    5

2.25

   “WARN” OR “WARN ACT”    5

ARTICLE III - PARTICIPATION

   5

ARTICLE IV- EFFECT ON OTHER BENEFITS

   6

ARTICLE V – NOTICE PERIOD, SEVERANCE PERIOD, AND ACCELERATIONS OF TERMINATION
DATE

   6

5.1

   NOTICE PERIOD    6

5.2

   ACCELERATION OF TERMINATION DATE    6

5.3

   SEVERANCE PERIOD    6

ARTICLE VI - BENEFITS

   7

6.1

   RETURNING SEVERANCE AGREEMENT    7

6.2

   SEVERANCE BENEFIT    7

6.3

   ADDITIONAL PROVISIONS RELATED TO SEVERANCE BENEFITS    8

6.4

   PAYMENTS SUBJECT TO SECTION 409A    8



--------------------------------------------------------------------------------

ARTICLE VII – WARN

   9

ARTICLE VIII - FUNDING

   9

ARTICLE IX – PLAN ADMINISTRATION AND FIDUCIARY

   10

9.1

   NAMED FIDUCIARY    10

9.2

   PLAN ADMINISTRATION    10

9.3

   DELEGATION OF DUTIES    11

9.4

   INDEMNIFICATION    11

9.5

   FIDUCIARY DUTIES AND RESPONSIBILITIES    11

ARTICLE X – CLAIMS PROCEDURE

   11

10.1

   CLAIMS PROCEDURE    11

10.2

   REVIEW OF DENIED CLAIM    12

10.3

   DECISION ON REVIEW    12

10.4

   NOTIFICATION OF DECISION ON REVIEW    12

ARTICLE XI – AMENDMENT AND TERMIANTION

   13

11.1

   AMENDMENT    13

11.2

   TERMINATION    13

ARTICLE XII – MISCELLANEOUS

   13

12.1

   EXCLUSIVE BENEFIT    13

12.2

   NON-ALIENATION OF BENEFITS    13

12.3

   LIMITATION OF RIGHTS    14

12.4

   GOVERNING LAWS AND JURISDICTION AND VENUE    14

12.5

   SEVERABILITY    14

12.6

   CONSTRUCTION    14

12.7

   TITLES    14

12.8

   EXPENSES    14

ARTICLE XIII – EFFECTIVE DATE

   14

 

ii



--------------------------------------------------------------------------------

ANALOGIC CORPORATION

SEVERANCE PLAN FOR MANAGEMENT EMPLOYEES

Analogic Corporation (the “Employer”) hereby adopts the Analogic Corporation
Severance Plan for Management Employees (the “Plan”), effective as of January 1,
2006 as amended and restated effective December 31, 2008. All prior existing
severance pay plans, programs or practices applicable to Eligible Management
Employees, whether formal or informal, are hereby expressly superseded by this
Plan as applicable to Eligible Management Employees.

ARTICLE I

Purpose

The purpose of the Plan is to grant severance benefits to Eligible Management
Employees of the Employer whose employment with the Employer is terminated under
the circumstances described herein. This Plan is intended to constitute an
employee welfare benefit plan within the meaning of Section 3(1) of ERISA, and
is intended to be exempt from the requirements under Section 409A of the Code.

This Plan is a “Welfare Program” as defined in the Analogic Corporation Welfare
Benefit Plan (the “Welfare Benefit Plan”).

ARTICLE II

Definitions

2.1 “Compensation” means the Participant’s rate of regular annual base pay,
determined as of the date of the Eligible Management Employee’s Notice of Job
Elimination. Compensation does not include bonuses, overtime, commissions, shift
differential pay, incentive pay, and the value of any employee benefits.

2.2 “Cause” or “For Cause” means:

(a) the Eligible Management Employee is convicted of a felony or misdemeanor
involving fraud, dishonesty or moral turpitude, or

(b) the Eligible Management Employee, in carrying out his duties, acts or fails
to act in such a manner which is determined in the sole discretion of the
Employer’s Board of Directors to be:

(i) willful gross neglect, and/or

 

1



--------------------------------------------------------------------------------

(ii) willful gross misconduct

resulting, in either case, in harm to the Employer unless such act, or failure
to act, was believed by the Eligible Management Employee, in reasonable good
faith, to be in the best interest of the Employer.

2.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.4 “Eligible Management Employee” means any one of the following:

(a) the President and Chief Executive Officer of the Employer,

(b) a designated corporate officer of the Employer, or

(c) other designated officers of the Employer to include:

(i) divisional, operations, technical and administrative officers of the
Employer, and

(ii) presidents/general managers of subsidiary corporations of the Employer.

All of the above Eligible Management Employees will occupy a position with an
executive salary grade above E08.

2.5 “Employee” means each individual who is a common law employee of the
Employer. The term Employee does not include temporary employees as defined in
the Analogic 401(k) Plan, independent contractors (even if the Internal Revenue
Service characterizes or recharacterizes such person as an employee), leased
employees within the meaning of Section 414(n)(2) or Section 414(o)(2) of the
Code, or non-resident aliens.

2.6 “Employer” means Analogic Corporation, a Massachusetts corporation, and any
entity which succeeds to the business and assumes the obligations of the
Employer hereunder.

2.7 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.8 “Job Elimination” means an involuntary termination of employment including,
but not limited to, termination of employment on account of changes in the
Employer’s operations or organization, reorganizations, staffing changes, job
elimination, or job force reductions, as determined by the Employer in its sole
discretion.

Notwithstanding anything to the contrary contained herein, Job Elimination shall
not result:

(a) from an Eligible Management Employee’s termination of employment on account
of voluntary resignation, retirement or death prior to provision of a Notice of
Job Elimination;

 

2



--------------------------------------------------------------------------------

(b) if the Employer or a Participating Employer has offered the Eligible
Management Employee a comparable replacement position (as determined by the
Employer, in its sole and absolute discretion, taking into account the
similarity of duties, similarity of exempt status and salary range; provided
that a new position will not be considered “comparable” if it is not within
reasonable commuting distance from the Eligible Management Employee’s home,
offers a salary significantly less than the Eligible Management Employee’s
former position, or is of a grade more than one grade below the Eligible
Management Employee’s former position);

(c) if the Eligible Management Employee’s employment is terminated For Cause;

(d) if, following the sale or outsourcing of any portion of the Employer, an
Eligible Management Employee is offered by the successor organization a position
at a base compensation rate not significantly lower than that for the Eligible
Management Employee’s former position, or of a grade not more than one grade
lower than the Eligible Management Employee’s former position;

(e) from the Eligible Management Employee’s failure to return to work within the
time required following an approved leave of absence;

(f) from a change in employment that results from a natural disaster,
unforeseeable governmental action, act of war, or other similar unanticipated
business disaster; or

(g) from a voluntary transfer of employment between the Employer and any
Participating Employer.

2.9 “Notice of Job Elimination” means a written notice provided by the Employer
to an Eligible Management Employee informing that employee of a Job Elimination.

2.10 “Notice Period” means the sixty (60) day period beginning on the day
immediately following the date the Employer provides a Notice of Job
Elimination, or on such other date as the Employer shall determine in its sole
discretion. In no event may the Notice Period end prior to the Return Date. In
the event of any material change in the Notice of Job Elimination, a new Notice
Period must begin on the day immediately following the date the Employer
provides a revised Notice of Job Elimination reflecting the material change.
However, if the Employer and the Eligible Management Employee agree, the prior
Notice Period may continue to apply.

2.11 “Notice Period Date” means the first day of any Notice Period.

2.12 “Participant” means any Eligible Management Employee who has been provided
a Notice of Job Elimination and who satisfies the requirements of Section 6.1.

2.13 “Participating Employer” means the term as it is defined in the Welfare
Benefit Plan.

2.14 “Payment Commencement Date” means the first payroll date following the
later of (i) the Return Date and (ii) the end of the Revocation Period, if
applicable.

2.15 “Plan” means the Analogic Corporation Severance Plan for Management
Employees as set forth herein and as it may be amended from time to time.

 

3



--------------------------------------------------------------------------------

2.16 “Plan Administrator” means the Employer or such other individual, committee
or firm as the Employer shall designate from time to time.

2.17 “Plan Year” means the twelve (12) consecutive month period beginning
January 1 and ending December 31.

2.18 “Return Date” means the date by which an Eligible Management Employee must
sign and return a Severance Agreement including a release of claims in order to
obtain Severance Benefits. Except as otherwise determined by the Employer in its
sole discretion, or otherwise required by law, the Return Date is the date
twenty one (21) calendar days following the date the Participant is provided
with a Notice of Job Elimination; provided however that:

(a) if the twenty-first calendar day is not a business day, the Return Date will
be on the next business day;

(b) if the Eligible Management Employee is at least forty years old, and the Job
Elimination and/or the Voluntary Separation Program affects two or more Eligible
Management Employees, the Return Date will be on the forty-fifth (45) calendar
day following the date the Eligible Management Employee is provided with a
Notice of Job Elimination (or the next business day if the forty-fifth calendar
day is not a business day);

(c) if the Eligible Management Employee is under forty years old and is
otherwise entitled, under applicable state or local fair employment practice
law, to more than twenty-one (21) calendar days in which to consider whether to
execute a Severance Agreement, the Return Date will be a date determined by
reference to applicable state or local fair employment practices law; and

(d) if the WARN Act applies, the Return Date will be on the sixtieth
(60) calendar day following the date the Participant is provided with a Notice
of Job Elimination (or the next business day if the sixtieth (60) calendar day
is not a business day).

A Severance Agreement returned to the Employer that is signed and physically
received by the Return Date, or, if mailed, is addressed properly for delivery,
postmarked by the United States Postal Service no later than the Return Date,
and actually received by the Employer no later than 10 calendar days from the
Return Date, will be considered timely. Severance Agreements which are not
timely signed and/or returned as provided herein will not be accepted by the
Employer, unless the Employer decides to accept it on a case-by-case basis, in
its sole discretion.

2.19 “Revocation Period” means the seven calendar day (or other longer legally
required calendar day) period immediately following the date the Eligible
Management Employee signs the Severance Agreement during which an Eligible
Management Employee who is either: (i) at least forty (40) years old; or (ii) is
under forty (40) years old and is employed in a state that requires a specific
Revocation Period, may revoke his or her signed Severance Agreement. To be
effective, a written request to revoke must be received by the Employer (as
defined by applicable law) no later than 5:00 p.m. EST on the seventh calendar
day (or other longer period required by law) from the date the Eligible
Management Employee signed the Severance Agreement or, if mailed, be postmarked
no later than the seventh calendar day (or other longer period required by law)
from the date the Eligible Management Employee signed the Severance Agreement.

 

4



--------------------------------------------------------------------------------

2.20 “Severance Agreement” means a written agreement in a form provided by the
Employer, in its sole discretion, by which an Eligible Management Employee
agrees to waive and release the Employer from all legal claims the Eligible
Management Employee may have against the Employer in exchange for payment of
Severance Benefits. To be effective, a Severance Agreement must be signed and
returned to the Employer by the Return Date (and not be revoked during any
applicable Revocation Period). Severance Agreements are not required to be
identical among Eligible Management Employees.

2.21 “Severance Benefits” means benefits provided for in this Plan pursuant to
Section 6.2. The Severance Benefits that a Participant may receive are net
amounts from which applicable taxes, withholding and appropriate deductions have
been taken, and including but not limited to deduction of any outstanding amount
owed to the Employer by the Participant regardless of the reason for or source
of the amount due.

2.22 “Severance Period” means the period of time commencing on the Payment
Commencement Date during which a Participant receives Severance Benefits
pursuant to Section 6.2.

2.23 “Termination Date” means the last day that the Eligible Management Employee
is employed by the Employer which day is the last day of the Notice Period,
except as otherwise provided in Section 5.2.

2.24 “Voluntary Separation Program” means a program of limited time duration
under which an Eligible Management Employee is permitted to voluntarily separate
from employment with the Employer, thereby receiving certain associated
benefits, including eligibility to participate in this Plan. In the Employer’s
sole and absolute discretion, Eligible Management Employees in certain job
groups, job descriptions or job categories may not be considered eligible to
request participation in the Voluntary Separation Program. Even for Eligible
Management Employees eligible to participate in the Voluntary Separation
Program, their actual participation is not guaranteed and the Employer may, in
its sole and absolute discretion, deny an Eligible Management Employee’s request
for participation.

2.25 “WARN” or “WARN Act” means the Worker Adjustment Retraining and
Notification Act, as amended, and any applicable state plant or facility closing
or mass layoff law.

ARTICLE III

Participation

An Eligible Management Employee becomes eligible to participate in the Plan as
of the date the Eligible Management Employee is provided with a Notice of Job
Elimination.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

Effect On Other Benefits

Eligibility for other employee benefits (e.g., health and life insurance) will
cease in accordance with the terms of the respective plans.

ARTICLE V

Notice Period, Severance Period, and Acceleration of Termination Date

5.1 Notice Period. During the Notice Period, Eligible Management Employees are
required to report to work unless notified otherwise. Also, during the Notice
Period, all of the Employer’s policies and procedures that applied to Eligible
Management Employees before receiving the Notice of Job Elimination continue in
full force and effect and Eligible Management Employees remain subject to those
policies and procedures. Eligible Management Employees will continue to receive
Compensation, participate in certain employee benefits during the Notice Period
as though working pursuant to their regular schedule, in accordance with the
Employer’s policies and procedures and the terms of the applicable plans.

In the event WARN applies, the provisions in Article VII shall apply.

5.2 Acceleration of Termination Date. The Termination Date will be accelerated
or otherwise changed if, prior to the end of the Notice Period, a Participant
resigns or otherwise obtains an external position or acts as an employee,
consultant or independent contractor or as a sole proprietor of a business or
acts as an officer, director, or partner in another public or privately held
company, the Eligible Management Employee is required to notify the Employer
immediately. In such case, the Termination Date will be accelerated to coincide
with the calendar day immediately following the day the Eligible Management
Employee resigned or otherwise obtained the position.

If a Participant is permitted by the Employer to accept, and does accept,
another regular full time position with the Employer or a Participating Employer
before the end of the Notice Period, the Termination Date will be cancelled and
the Participant is no longer eligible to receive any Severance Benefits.

5.3 Severance Period. For Eligible Management Employees who sign and return (and
do not revoke, if a Revocation Period applies) the Severance Agreement as
required, the Severance Period shall commence on the Payment Commencement Date.
Participants receive Severance Benefits in accordance with Article VI during the
Severance Period.

In addition, if a Participant accepts another regular full time position with
the Employer or Participating Employer, including a successor, after the
Severance Period begins and before the date it is scheduled to end, the
Participant is no longer eligible to receive any further Severance Benefits.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

Benefits

6.1 Returning Severance Agreement. An Eligible Management Employee who receives
a Notice of Job Elimination becomes entitled to receive Severance Benefits only
if the Eligible Management Employee returns a signed Severance Agreement to the
Employer no later than the Return Date and Section 6.3 is not applicable. If a
Revocation Period applies, entitlement to Severance Benefits also is conditioned
upon the Eligible Management Employee not revoking (or attempting to revoke) the
Severance Agreement during the Revocation Period.

6.2 Severance Benefit. Subject to Section 6.4, Eligible Management Employees who
experience an involuntary Job Elimination (not For Cause) will receive Severance
Benefits determined by the Employer and paid through continuation of the
Employer’s normal payroll process, in accordance with the following:

(a) for the President/CEO and other Eligible Management Employees reporting
directly to the President/CEO, the Employer shall award a Severance Benefit
equal to two (2) weeks of continuing Compensation for each complete year of
service with the Employer, except that the Severance Benefit may not be
calculated using less than 26 weeks (6 months).

(b) for all other Eligible Management Employees, the Employer shall award a
Severance Benefit equal to two (2) weeks of continuing Compensation for each
complete year of service with the Employer.

(c) In all management Job Eliminations above, the Severance Period for any
Eligible Management Employee shall not be less than two (2) weeks or exceed one
(1) year (52 weeks) regardless of the length of service with the Employer.

(d) only complete years of service shall be used to determine Severance
Benefits.

(e) the Employer shall award continuation of any group health and life insurance
that was in effect on the Termination Date through the Severance Period in
accordance with the Employer’s policies and procedures and the terms of the
applicable plans.

(f) in accordance with Department of Labor Regulation 2510.3-2(b), Severance
Benefits may not:

(i) be contingent on the Eligible Management Employee’s retirement;

(ii) exceed twice the Eligible Management Employee’s annual pay during the year
immediately preceding the Eligible Management Employee’s Termination Date; and

(iii) be completed more than 24 months following the Eligible Management
Employee’s Termination Date.

In order to receive Severance Benefits, an Eligible Management Employee must
timely sign and return the Severance Agreement provided by the Employer and not
revoke that Severance Agreement at any time.

 

7



--------------------------------------------------------------------------------

6.3 Additional Provisions Related to Severance Benefits

(a) Notwithstanding anything to the contrary contained herein, the following
Eligible Management Employees are not eligible to receive Severance Benefits
when:

(i) the Employer becomes aware anytime after the Notice Period Date and before
the end of the Severance Period, of circumstances that would have caused the
Eligible Management Employee’s termination of employment For Cause,

(ii) an Eligible Management Employee has previously entered into an employment
agreement with the Employer which contains a provision for the payment (or
nonpayment) of Severance Benefits or payments upon termination of employment,
and/or

(iii) an Eligible Management Employee whose Termination Date is accelerated
pursuant to Section 5.2.

(b) Notwithstanding anything to the contrary contained or implied herein, the
Employer may revoke a Participant’s Severance Agreement during any applicable
Revocation Period.

6.4 Payments subject to Section 409A. Subject to the provisions in this
Section 6.4, any severance payments or benefits under the offer letter shall
begin only upon the date of your “separation from service” (determined as set
forth below) which occurs on or after the date of termination of your
employment. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to you under the offer letter:

(a) It is intended that each installment of the severance payments and benefits
provided under the offer letter shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

(b) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits shall be made on the dates
and terms set forth in the offer letter.

(c) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the severance payments and benefits due under the offer
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(ii) Each installment of the severance payments and benefits due under the offer
letter that is not described in paragraph (i) above and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the

 

8



--------------------------------------------------------------------------------

six-month period and paid in a lump sum on the date that is six months and one
day following your separation from service and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of severance payments and benefits if and to the
maximum extent that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of your second taxable year following your
taxable year in which the separation from service occurs.

(d) The determination of whether and when your separation from service from the
Company has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely for
purposes of this paragraph 4, “Company” shall include all persons with whom the
Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-1(h)(3).

(e) All reimbursements and in-kind benefits provided under the offer letter
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Employee’s lifetime (or during a
shorter period of time specified in this Plan), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

(f) The Company may withhold (or cause to be withheld) from any payments made
under this Plan, all federal, state, city or other taxes as shall be required to
be withheld pursuant to any law or governmental regulation or ruling.

ARTICLE VII

WARN

Notwithstanding anything to the contrary contained or implied herein, in the
event WARN is applicable to a Participant: (i) any Notice Period and/or
Severance Benefits paid or payable to the Participant will be deemed to
constitute and shall be attributed to WARN notice and/or WARN benefits; (ii) all
Severance Benefits under this Plan will be reduced and/or offset by any notice,
payments or benefits to which the Participant may be entitled under WARN; and
(iii) all Severance Benefits under this Plan will be reduced and/or offset by
any amount of paid days and/or paid benefits in lieu of notice the Participant
is given or is required to be given by the Employer to satisfy its obligations
under WARN. A Severance Agreement is not required for receipt of WARN benefits.

ARTICLE VIII

Funding

The benefits provided hereunder will be paid solely from the general assets of
the Employer. Nothing contained or implied herein will be construed to require
the Employer or the Plan Administrator to maintain any fund or segregate any
amount for the benefit of any Participant, and no Participant or other person
shall have any claim against, right to, or security or other interest in any
fund, account or asset of the Employer from which any payment under the Plan may
be made.

 

9



--------------------------------------------------------------------------------

ARTICLE IX

Plan Administrator

9.1 Named Fiduciary. The Plan Administrator is defined in the Welfare Benefit
Plan

9.2 Plan Administration. Except as otherwise provided in the Welfare Benefit
Plan or this Plan:

(a) The Plan Administrator shall have sole discretion and authority to control
and manage the operation and administration of the Plan.

(b) The Plan Administrator shall have complete discretion to interpret the
provisions of the Plan, make findings of fact, correct errors, and supply
omissions. All decisions and interpretations of the Plan Administrator made in
good faith pursuant to the Plan shall be final, conclusive and binding on all
persons, subject only to the claims procedure, and may not be overturned unless
found by a court to be arbitrary and capricious.

(c) The Plan Administrator shall have all other powers necessary or desirable to
administer the Plan, including, but not limited to, the following:

(i) To prescribe procedures to be followed by Participants in filing claims
under the Plan;

(ii) To prepare and distribute information explaining the Plan to Eligible
Management Employees and Participants;

(iii) To receive from the Employer, Eligible Management Employees and
Participants such information as shall be necessary for the proper
administration of the Plan;

(iv) To keep records of elections, claims, disbursements under the Plan, and any
other information required by ERISA or the Code;

(v) To appoint individuals or committees to assist in the administration of the
Plan and to engage any other agents it deems advisable;

(vi) To accept, modify or reject Participant elections under the Plan;

(vii) To promulgate any such forms to be used by Eligible Management Employees
and Participants;

(viii) To prepare and file any reports or returns with respect to the Plan
required by the Code, ERISA or any other laws;

(ix) To determine and enforce any limits on benefits elected hereunder; and

 

10



--------------------------------------------------------------------------------

(x) To correct errors and make equitable adjustments for mistakes made in the
administration of the Plan; specifically, and without limitation, to recover
erroneous overpayments made from the Plan to a Participant, in whatever manner
the Plan Administrator determines is appropriate, including suspensions or
recoupment of, or offsets against, future payments due that Participant.

9.3 Delegation of Duties. The Plan Administrator may delegate responsibilities
for the operation and administration of the Plan, may designate fiduciaries
other than those named in the Plan, and may allocate or reallocate fiduciary
responsibilities under the Plan.

9.4 Indemnification. The Plan Administrator (i.e., the Plan Administrator is not
the Employer) and any delegate or agent of the Employer who is an Employee shall
be fully indemnified by the Employer against all liabilities, costs, and
expenses (including defense costs, but excluding any amount representing a
settlement unless such settlement is approved by the Employer) imposed upon it
in connection with any action, suit, or proceeding to which it may be a party by
reason of being the Plan Administrator or having been assigned or delegated any
of the powers or duties of the Plan Administrator, and arising out of any act,
or failure to act, that constitutes or is alleged to constitute a breach of such
person’s responsibilities in connection with the Plan, unless such act or
failure to act is determined to be due to gross negligence or willful
misconduct.

9.5 Fiduciary Duties and Responsibilities. Each Plan fiduciary shall discharge
his duties with respect to the Plan solely in the interest of each Participant;
for the exclusive purpose of providing benefits to such individuals and
defraying reasonable expenses of administering the Plan; and in accordance with
the terms of the Plan. Each fiduciary, in carrying out such duties, shall act
with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in exercising such authority. A fiduciary may serve in more
than one fiduciary capacity. Unless liability is otherwise provided under
Section 405 of ERISA, a named fiduciary shall not be liable for any act or
omission of any other party to the extent that (a) such responsibility was
properly allocated to such other party as a named fiduciary, or (b) such other
party has been properly designated to carry out such responsibility pursuant to
the procedures set forth above.

ARTICLE X

Claims Procedure

10.1 Claims Procedure. If a Participant or former Participant asserts a right to
any benefit under the Plan that he has not received, he or his authorized
representative shall file a written claim for such benefit with the Plan
Administrator. If the Plan Administrator wholly or partially denies such claim,
it shall provide written or electronic notice to the claimant within a
reasonable period of time, but not later than 90 days after receipt by the Plan
Administrator of the claim, unless the Plan Administrator determines that
special circumstances require an extension of time, not to exceed 90 days, for
processing the claim. If the Plan Administrator determines that an extension of
time is required, it shall provide the claimant with written notice of the
extension before the end of the initial 90-day period. Such notice shall
describe the special circumstances requiring the extension of time and specify
the date by which the Plan Administrator expects to render a benefit
determination. If the Plan Administrator wholly or partially denies a claim, it
shall set forth in its benefit determination, which shall be written in a manner
calculated to be understood by the claimant:

(a) the specific reasons for the denial of the claim;

 

11



--------------------------------------------------------------------------------

(b) specific reference(s) to pertinent provisions of the Plan on which the
adverse benefit determination is based;

(c) a description of any additional material or information necessary to perfect
the claim and an explanation of why such material or information is necessary;

(d) an explanation of the Plan’s claims review procedure, including the time
limits applicable under such procedure; and

(e) a statement that the claimant has the right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

10.2 Review of Denied Claim. A Participant or former Participant whose claim for
benefits is denied may request a full and fair review of the adverse benefit
determination within 60 days after notification of the adverse benefit
determination by the Plan Administrator. The Participant or former Participant:

(a) shall be provided a review that takes into account all comments, documents,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial determination;

(b) shall be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claim; and

(c) may submit written comments, documents, records and other information
relating to the claim to the Plan Administrator for review.

10.3 Decision on Review. Subject to Section 2560.503-1(i)(1)(ii) of the
Department of Labor regulations, a decision on review by the Plan Administrator
shall be made within a reasonable period of time, but not later than 60 days
after receipt by the Plan Administrator of a request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time
for processing, in which case the claimant shall be provided with written notice
of the extension before the end of the initial 60-day period. Such notice shall
describe the special circumstances requiring the extension and specify the date
by which the Plan Administrator expects to render its decision. In no event
shall the decision be rendered later than 120 days after receipt of the request
for review.

10.4 Notification of Decision on Review. The Plan Administrator shall provide
written or electronic notice of its decision with respect to the claimant’s
appeal which shall be written in a manner calculated to be understood by the
claimant. If there is an adverse benefit determination on review, the Plan
Administrator’s decision shall include:

(a) the specific reasons for the adverse benefit determination;

 

12



--------------------------------------------------------------------------------

(b) specific reference(s) to pertinent provisions of the Plan on which the
adverse benefit determination is based;

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim;

(d) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to receive information about any such procedures; and

(e) a statement that the claimant has the right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on review.

ARTICLE XI

Amendment and Termination

11.1 Amendment. The Employer has the right to amend the Plan at any time. Any
amendment shall be by the direction of an authorized officer of the Employer or
his authorized designee.

11.2 Termination. The Employer has established the Plan with the bona fide
intention and expectation that it will be continued indefinitely, but the
Employer is not and shall not be under any obligation or liability whatsoever to
maintain the Plan for any given length of time and may, in its sole and absolute
discretion, discontinue or terminate the Plan, in whole or in part, at any time
by direction of an authorized officer of the Employer or his authorized
designee. Participants receiving benefits upon Plan termination shall continue
to be eligible for such benefits.

ARTICLE XII

Miscellaneous

12.1 Exclusive Benefit. This Plan has been established for the exclusive benefit
of Eligible Management Employees.

12.2 Non-Alienation of Benefits. No benefit, right or interest of any
Participant under the Plan shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, seizure, attachment or
legal, equitable or other process, or be liable for, or subject to, the debts,
liabilities or other obligations of such person, except as otherwise required by
law.

 

13



--------------------------------------------------------------------------------

12.3 Limitation of Rights. Neither the establishment nor the existence of the
Plan, nor any modification thereof, shall operate or be construed as to:

(a) give any person any legal or equitable right against the Employer except as
expressly provided herein or required by law, or

(b) create a contract of employment with any Eligible Management Employee,
obligate the Employer to continue the service of any Eligible Management
Employee, or affect or modify the terms of an Eligible Management Employee’s
employment in any way.

12.4 Governing Laws and Jurisdiction and Venue. The Plan shall be construed and
enforced according to the laws of the Commonwealth of Massachusetts, to the
extent not preempted by Federal law which shall otherwise control. Exclusive
jurisdiction and venue of all disputes arising out of or relating to this Plan
shall be in any court of appropriate jurisdiction in the Commonwealth of
Massachusetts.

12.5 Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of the Plan, and the Plan shall be construed and enforced as if such
invalid or unenforceable provision had not been included herein.

12.6 Construction. The captions contained herein are inserted only as a matter
of convenience and reference, and in no way define, limit, enlarge or describe
the scope or intent of the Plan, nor in any way shall affect the Plan or the
construction of any provision thereof. Any terms expressed in the singular form
shall be construed as though they also include the plural, where applicable, and
references to the masculine, feminine, and the neuter are interchangeable.

12.7 Titles. The titles of the Articles and Sections hereof are included for
convenience only and shall not be construed as part of the Plan or in any
respect affecting or modifying its provisions. Such words in this Plan as
“herein,” “hereinafter,” “hereof” and “hereunder” refer to this instrument as a
whole and not merely to the subdivision in which said words appear.

12.8 Expenses. Any expenses incurred in the administration of the Plan shall be
paid by the Employer.

ARTICLE XIII

Effective Date

The effective date of the Plan as set forth herein shall be January 1, 2006.

*        *        *        *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this instrument to be duly executed
in its name and on its behalf this 31st day of December 2008.

 

ANALOGIC CORPORATION By:   /s/ John J. Millerick   John J. Millerick   Senior
Vice President, Chief Financial Officer and Treasurer

 

ATTEST: /s/ Douglas Rosenfeld Douglas Rosenfeld Vice President – Human Resources

 

15